EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of March 24, 2022.

Applicant’s amendment to claim 26 overcomes the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claims 1, 11, and 19 overcome the previously presented 35 USC 103 rejection thereof.

Claims 1, 4-22, 25, and 26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:  The prior art of record fails to disclose or suggest a single-trip cut and pull system that includes an anchor that is actuable independently of a power section and after the cutting of the casing, wherein the anchor is settable and resettable based upon application of a tensile load on the mandrel as recited in the claimed combination.

Regarding claims 4-10:  These claims are considered allowable due to their dependence on claim 1.

Regarding claim 11:  The prior art of record fails to disclose or suggest a single-trip cut and pull system that includes an anchor actuable only after a cutting operation, wherein the anchor is settable and resettable upon a tension being applied through the tool string as recited in the claimed combination.

Regarding claims 12-18:  These claims are considered allowable due to their dependence on claim 11.

Regarding claim 19:  The prior art of record fails to disclose or suggest a method for cutting and pulling casing in a single run, wherein the method comprises actuating an anchor after cutting a section of casing, wherein the anchor is actuated by the application of a tensile load on the tool string as recited in the claimed method.

Regarding claims 20-22:  These claims are considered allowable due to their dependence on claim 19.

Regarding claim 25:  Claim 25 is written such that it incorporates claim 1 and thus is allowable for the reasons set forth with respect to claim 1 above.  

Regarding claim 26:  Claim 26 is written such that it incorporates claim 11 and thus is allowable for the reasons set forth with respect to claim 11 above.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/29/2022